Citation Nr: 1453271	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent part denied service connection for COPD.

In February 2013 a videoconference hearing was held before a Veterans Law Judge who is no longer employed at the Board.  In a January 2014 letter, the Veteran was advised that that the individual who presided at the February 2013 hearing was no longer employed by the Board and that the Veteran had the right to a hearing before another Veterans Law Judge.  He was advised that if he did not respond within thirty days from the date of the letter, the Board would assume that he did not want an additional hearing and proceed accordingly.  See 38 C.F.R. § 20.707.  The Veteran has not responded. 

In May 2013, the Board denied service connection for diabetes mellitus issue and remanded the COPD issue for further development and consideration. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

In the May 2013 Board decision, several issues were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  While action on the claims for increase appears to have been taken, it does not appear that action on the issue of service connection for a disorder of the hands and fingers manifested by tingling, numbness, and pain has been taken.  Such matter is again referred to the AOJ for clarification and if necessary, appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he has COPD that began during service or developed as a result of exposure during service to asbestos and lead paint.  He reports that he was exposed to asbestos and lead paint in his duties as a gunner's mate working in and repairing and maintaining ships' ammunition storage magazines.  He states that he was also exposed to asbestos in ships' sleeping and eating areas.

His service treatment records reflect his reports of cold symptoms, sinus congestion, coughing, dyspnea, and chest pain.  Clinicians attributed some of those symptoms to colds, acute or chronic bronchitis, and respiratory irritation due to tobacco smoking.  On some occasions clinicians attributed the reported chest pain to gastroesophageal reflux.  In May 1986 the Veteran was provided a survey, based  on his Navy duties, to determine if he should be included in an asbestos medical surveillance program.  On a July 1991 medical history the Veteran checked yes for a history of shortness of breath and chest pain.  On a July 1991 service separation examination, the examiner checked normal for the condition of the Veteran's lungs and chest.

Post-service records show treatment for pneumonia in 2005.  He was diagnosed with asthma and COPD in 2010.

The Board remanded the claim in May 2013 to obtain an opinion concerning the relationship between the Veteran's service and his current disability.  A VA examination was conducted in June 2013.  After an examination and review of the Veteran's claims file, the examiner opined that the Veteran's asthma and COPD were less likely as not incurred in service.  The examiner provided an opinion with rationale regarding whether the Veteran's asthma was secondary to chemicals used while on ship.  However, the VA examiner did not render an opinion regarding claimed in-service exposure to asbestos.  Thus, an addendum opinion is needed.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the June 2013 respiratory examination, if available.  The claims file and electronic treatment records should be reviewed.  Thereafter, the examiner should provide an addendum opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the current asthma or COPD is causally related to claimed shipboard exposure to asbestos.  Please explain the basis for the opinion reached.

If the original VA physician is not available, the claims file should be forwarded to a physician of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.
 
2.  After completing the above development to the    extent possible and any additional development deemed necessary, the claim should be readjudicated.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case and give them the appropriate period to respond.  Thereafter, the issue should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

